Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Status
Claims 1-20 are pending.
	Claims 8, 12-13, 15-18, and 20  (Cancelled)

Claim Rejections - 35 USC § 103
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4  Claims 1-7, 9, 14,  and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KURODA et al. (US 2017/0336438 A1).in view of Scheller et al.al. (US 2016/0025820 A1).


    PNG
    media_image1.png
    679
    856
    media_image1.png
    Greyscale

5	Regarding to claim 1, KURODA discloses a sensor processing system, 
comprising 
a plurality of reduction circuits (Figs. 1-6 Item 12 & 54 discloses Band pass filter 12 and  anti-aliasing filter 54 in Paragraph [0036 & 0051]), the plurality of reduction circuits corresponding to a plurality of sensors (Figs. 1-6 Item 120 & 130 discloses angular velocity sensor element 120, and  acceleration sensor element 130 in Paragraph [0025]), on a one-to-one basis,
each of the plurality of reduction circuits (Figs. 1-6 Item 12 & 54 ) being electrically connected to an output terminal of a corresponding one of the plurality of sensors (Figs. 1-6 Item 120 & 130)  to reduce a low-frequency component of a sensor output of the corresponding one of the plurality of sensors (Figs. 1-6 Item 12 & 54 discloses band pass filter 12 receives a signal from  angular velocity element 120 in which low frequency can be reduced  in Paragraph [0036 & 0051]).
KURODA fails to teach a comparator configured to compare outputs of two reduction circuits of the plurality of reduction circuits with each other to output a comparison result; and
a control circuit configured to determine, based on the comparison result, whether or not the corresponding one of the plurality of sensors is normal.

    PNG
    media_image2.png
    685
    872
    media_image2.png
    Greyscale

Scheller teaches a comparator (Figs. 2-3  Item 224 discloses test circuit 224 
may monitor signals 208 a and 210 a, and compare them to each other in Paragraph [0046])  configured to compare outputs of two reduction circuits of the plurality of reduction circuits (Figs. 2-3  Item 208 & 210 disclose amplifiers 208 and 210 which filter a portion of the signal from magnetic sensor similar to applicant s reduction or filter circuit  in Paragraph [0039]) with each other to output a comparison result (Figs. 2-3  Item 224 discloses test circuit 224 may monitor signals 208 a and 210 a, and compare them to each other in Paragraph [0046]); and 
a control circuit (Figs. 2-3  Item 218 discloses processor 218 may include IDDQ 
and/or BIST test circuitry to test magnetic field sensor 104 when it is operating 
within its operating environment (e.g. while installed in a vehicle).in Paragraph 
[0040]) configured to determine, based on the comparison result, whether 
or not the corresponding one of the plurality of sensors is normal (Figs. 2-3  Item 218 discloses processor 218 may include IDDQ and/or BIST test circuitry to test magnetic field sensor 104 when it is operating within its operating environment (e.g. while installed in a vehicle).in Paragraph [0040]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify sensor for angular velocity and  acceleration used for a vehicle in KURODA to include a test circuit configured to compare output signals  as taught by Scheller in order to provide an accurate result generated by comparison of the filtered signal with the threshold signal in para [0046])

6	Regarding to claim 2, KURODA discloses the sensor processing system of
claim 1, wherein the plurality of sensors are angular rate sensors (Figs. 1-6 Item
120 & 130 discloses angular velocity sensor element 120, and  sensor element 130 in 
Paragraph [0025]).

7	Regarding to claim 3, KURODA discloses the sensor processing system of
claim 1, wherein the plurality of sensor processing system of claim 1, wherein 
the plurality of sensors are acceleration sensors (Figs. 1-6 Item 120 & 130 discloses 
angular velocity sensor element 120, and  acceleration sensor element 130 in 
Paragraph [0025]).

8	Regarding to claim 4, KURODA discloses the sensor processing system of 
claim 1, wherein each of the plurality of reduction circuits (Figs. 1-6 Item 12 & 54)  
is branched from an output path of the corresponding one of the plurality of 
sensors (Figs. 1-6 Item 120output goes to 12 & 130 output goes to filter 54 as shown 
Fig1 above).

9	Regarding to claim 5, KURODA discloses the sensor processing system of 
claim 4, further comprising an adder (Figs. 1-8A Item 60 Frequency counter 60 
compares the frequency of the signal that is output from PLL circuit 18 with the 
frequency of the signal that is output from clock oscillation circuit 42 in 
Paragraph [0082]) configured to add up sensor outputs of the 
plurality of sensors to output an addition result (Figs. 1-6 Item 120 & 130 discloses 
angular velocity sensor element 120, and  acceleration sensor element 130 in 
Paragraph [0025 & 0082]).

10	Regarding to claim 6, KURODA discloses the sensor processing system of 
claim 1, wherein each of the plurality of reduction circuits (Figs. 1-6 Item 12 & 54)   
is inserted in an output path of the corresponding one of the plurality of sensors 
(Figs. 1-6 Item 120output goes to 12 & 130 output goes to filter 54 as shown  Fig1
above).

    PNG
    media_image3.png
    881
    765
    media_image3.png
    Greyscale

11	Regarding to claim 7, KURODA discloses the sensor processing system of 
claim 6.
KURODA fails to teach an adder configured to add up outputs of the plurality of reduction circuits to output an addition result.
Scheller teaches an adder configured to add up outputs of the plurality of 
reduction circuits to output an addition result. (Figs. 2-3  Item 302 discloses Test circuit 224 includes a counter 302  in Paragraph [0052])  
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify sensor for angular velocity and  acceleration used for a vehicle in KURODA to include a test circuit configured an adder output signals  as taught by Scheller in order to provide a counter of the filtered signal with the threshold signal in para [0046])

12	Regarding to claim 9, KURODA discloses the sensor processing system of 
claim 5.
KURODA fails to teach wherein the adder is configured to set individual contribution factors for the plurality of sensors.
Scheller teaches wherein the adder is configured to set individual 
contribution factors for the plurality of sensors. (Figs. 2-3  Item 302 discloses Test circuit 224 includes a counter 302  in Paragraph [0052])  
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify sensor for angular velocity and  acceleration used for a vehicle in KURODA to include a test circuit configured an adder output signals  as taught by Scheller in order to provide a counter of the filtered signal with the threshold signal in para [0046])

13	Regarding to claim 14, KURODA discloses the sensor processing system of 
claim 7.
KURODA fails to teach wherein the adder is configured to set individual contribution factors for the plurality of sensors.
Scheller teaches wherein the adder is configured to set individual 
contribution factors for the plurality of sensors. (Figs. 2-3  Item 302 discloses Test circuit 224 includes a counter 302 coupled to signal 225 a and 225 b,  in Paragraph [0052])  
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify sensor for angular velocity and  acceleration used for a vehicle in KURODA to include a test circuit configured an adder output signals  as taught by Scheller in order to provide a counter of the filtered signal with the threshold signal in para [0046])

14	Regarding to claim 19, KURODA discloses the sensor system, comprising: 
the sensor processing system (Figs. 1-6 Item 100).of claim 1; and the plurality of 
sensors (Figs. 1-6 Item 120 & 130).

15  Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KURODA et al. (US 2017/0336438 A1) in view of Scheller et al.al. (US 2016/0025820 A1) .in further view of Brinks et al.al. (US 6,532,429 B1).

16	Regarding to claim 11, KURODA discloses the sensor processing system of 
claim 1, 
KURODA and Scheller fails to teach wherein the plurality of reduction circuits include high-pass filters.
Brinks teaches wherein the plurality of reduction circuits include high-pass filters (Fig.1 Item 18 discloses a filter such as a high-pass filtering. The high-pass filter consists of a differential amplifier circuit 18).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify control sensor device with filter in KURODA and Scheller to include a high-pass filter consists of a differential amplifier circuit as taught by Brinks in order to provide measuring with better accuracy.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10 the prior art or record taken alone or in combination fail to teach or suggest a  sensor processing system, comprising: “wherein the adder is configured to decrease a contribution factor for an anomalous sensor of the plurality of sensors based on the comparison result by the comparator.” in combination with all the other elements of claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2858                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2858